DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 12, 14, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fielder et al. (USP 6,913,098).
	With respect to claim 12, Fielder et al. disclose a drill bit (20), comprising a plurality of blades (16, 33, 46) extending longitudinally along the drill bit through a pilot section (blade 16 extends through a pilot section), a first expansion section (blade 33 extends through a first expansion section), and a second expansion section (blade 46 extends through a second expansion section), wherein: a pilot section (12) including a plurality of pilot cutting elements (18) having a pilot cutting radius (see figure 3), the pilot section further including at least one pilot stabilizer pad (16); a first expansion section (30) having a plurality of first expansion cutting elements (39) on a first expansion surface and defining a first expansion cutting radius greater than the pilot cutting radius (see figure 3), the first expansion section further including at least one first expansion 
With respect to claim 14, Fielder et al. disclose at least a portion of the at least one pilot stabilizer pad or first expansion stabilizer pad being non-parallel to a longitudinal axis of the drill bit (see figure 3, wherein a portion of the pads are non-parallel to the longitudinal axis).
With respect to claim 21, Fielder et al. disclose wherein at least two cutting elements of the plurality of first expansion cutting elements or at least two cutting elements of the plurality of second expansion cutting elements having cutting tips at different radial positions (see figure 3, wherein the cutters are along a curved blade and thus at different radial positions).
With respect to claim 23, Fielder et al. disclose wherien at least two cutting elements of the plurality of first expansion cutting elements or at least two cutting elements of the plurality of second expansion cutting elements having cutting tips at different longitudinal positions (see figure 3, wherein the cutters are along a curved blade and thus at different longitudinal positions).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 13 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielder et al. 
With respect to claim 13, Fielder disclose the pilot cutting radius being between 85% and 97.5% of the first expansion cutting radius (see column 7 lines 7-23).  Fielder does not disclose a pilot radius between 70% and 95% of the second expansion cutting radius, however a prima facie case of obviousness exists (see the rejection of claim 2 above).
With respect to claim 25, Fielder disclose a method of removing material using a downhole tool, wherein the downhole tool comprises a plurality of blades (16, 33, 46) extending longitudinally along the downhole tool through a pilot section (16 extends through this section), a first expansion section (33 extends through this section), and a second expansion section (46 extends through this section), the method comprising: removing material in a formation with a pilot section (12) of the downhole tool to create a pilot hole having a pilot radius; stabilizing the downhole tool in the pilot hole with at least one pilot stabilizer pad (on blade 16) positioned on a pilot gage of the pilot section; expanding the pilot hole to a first expansion radius with a first expansion section (30) of the downhole tool; stabilizing the downhole tool with at least one first expansion In re Aller, 105 USPQ 233.
With respect to claim 26, Fielder et al. disclose stabilizing the downhole tool with at least one second expansion stabilizer pad (on blade 46) positioned on a second expansion gage of the second expansion section.
	With respect to claim 27, Fielder et al. disclose expanding the pilot hole including failing an unsupported region of the formation toward a longitudinal axis of the downhole tool; and expanding the first expansion radius including failing an unsupported region of the formation toward a longitudinal axis of the downhole tool (wherein the use of the Fielder tool results in the claimed expanding).

5.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielder et al. in view of Azar et al. (US 2014/0262536).
	With respect to claim 17, Fielder et al. does not disclose non-planar cutting elements.  Azar et al. disclose using non-planar cutting elements (see abstract) in order to drill faster and longer and in a wider range of differing formation hardnesses (see .

6.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielder et al. in view of Downton (USP 8,590,638).
	With respect to claim 29, Fielder does not disclose actuators or sensors.  Downton disclose actuators 36 and sensors 62 on tiered pads 88 for the purpose of steering the drill bit.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Fielder by including an actuator or sensor on the pad for the purpose of controlling the steering of the drill bit.  

Allowable Subject Matter
7.	Claims 1, 2, 4-9, 11 are allowed.
8.	Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive. 

With respect to claims 12 and 25, the Applicant argues that “Fielder cannot anticipate a drill bit comprising a plurality of blades extending longitudinally along the drill bit through a pilot section, a first expansion section, and a second expansion section, as generally recited by independent claim 12.”  The Examiner respectfully disagrees.  Fielder teaches a plurality of blades, 16, 33, 46 and these blades extend longitudinally along the drill bit and through a pilot section, first expansion section, and second expansion section (see figure 3).  Therefore the claim is still rejected over Fielder.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672